Citation Nr: 1821514	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral calcaneal spurs (heel condition).

2.  Entitlement to service connection for service connection for a left eye condition.

3.  Entitlement to benefits under 38 U.S.C. § 1151 for degenerative changes, cervical spine, to include as secondary to the service-connected bilateral pes planus and right ankle sprain disabilities.

4.  Entitlement to benefits under 38 U.S.C. § 1151 for degenerative changes, lumbar spine, to include as secondary to the service-connected bilateral pes planus and right ankle sprain disabilities.

5.  Entitlement to benefits under 38 U.S.C. § 1151 for degenerative changes, right hand, to include as secondary to the service-connected bilateral pes planus and right ankle sprain disabilities.

6.  Entitlement to benefits under 38 U.S.C. § 1151 for a left arm and hand condition, to include as secondary to the service-connected bilateral pes planus and right ankle sprain disabilities.

7.  Entitlement to benefits under 38 U.S.C. § 1151 for osteoarthritis and tendonitis, left shoulder, to include as secondary to the service-connected bilateral pes planus and right ankle sprain disabilities.

8.  Entitlement to benefits under 38 U.S.C. § 1151 for osteoarthritis and tendonitis, right shoulder, to include as secondary to the service-connected bilateral pes planus and right ankle sprain disabilities.

9.  Entitlement to benefits under 38 U.S.C. § 1151 for a right arm and hand condition, to include as secondary to the service-connected bilateral pes planus and right ankle sprain disabilities.

10.  Entitlement to a higher rating for right ankle sprain currently evaluated as 10 percent disabling.

11.  Entitlement to a higher rating for bilateral pes planus (flat feet) with degenerative arthritis currently evaluated as 50 percent disabling.

12.  Entitlement to a higher rating for bilateral pes planus (flat feet) with degenerative arthritis on an extraschedular basis.

13.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the July 2016 decision, the RO adjudicated the claim for service connection for left cataracts on the merits.  In February 2017, the RO issued a Statement of the Case (SOC), again denying the claim on its merits.  However, in an unappealed March 1960 rating, the RO denied service connection for a left eye disability, which became final.  New and material evidence is necessary to reopen claims for benefit previously denied that became final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  However, since the Veteran's claim for a left eye cataract has already been re-adjudicated on the merits by the RO, and new evidence has been developed, the Board finds that the aforementioned is a harmless error, and will reopen the claim and adjudicate it on its merits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The issues of entitlement to service connection for bilateral calcaneal spurs; entitlement to an increased rating for right ankle sprain; entitlement to a higher rating for bilateral pes planus on an extraschedular basis; entitlement to benefits under 38 U.S.C. § 1151 (and secondary to service-connected disabilities) for disabilities of the arms, hands, shoulders, cervical spine and lumbar spine; and entitlement to TDIU; are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not contain objective medical evidence of in-service treatment or a medical opinion providing a nexus between left eye cataracts and injury or disease during the Veteran's active service.  

2.  The Veteran's service-connected bilateral pes planus is manifested by marked deformity and pain on walking or standing for extended periods, and is only minimally improved by orthotic devices. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left eye cataracts have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017). 

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected bilateral pes planus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 5003-5276 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for service connection for a left eye condition

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (a).

To establish entitlement to direct service connection for the claimed disability, there must be: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The Veteran claims that service connection is warranted for left eye cataract.  There is no disputing he currently has left eye cataracts. 

Nevertheless, the problem with the Veteran's claim arises with the second and third elements of Hansen/Shedden analysis described above.  Concerning the second element, evidence of incurrence or aggravation of a disease or injury in service, in reviewing the claims file, there are no complaints, findings or diagnoses during service pertaining to left eye cataracts, including at time of separation from service.  According to the June 1955 separation examination, the eyes were considered normal on examination, and the Veteran was noted as having no complaints of a medical nature at the time of the examination.  This is probative evidence against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In fact, it was not until many years later that the claimed condition was first shown, either by complaint or objective clinical finding.  VA outpatient record dated in September 2004 includes a diagnosis of left eye cataracts; this is over 49 years after service discharge, an extended period of time.  This, too, is probative evidence against the claim.  

Most importantly, there is no nexus opinion by any medical professional that links the left eye cataracts to military service.  The Veteran has not provided any competent medical evidence of a nexus between current disability and disease or injury during service, as required by Hansen/Shedden analysis. 

The Veteran asserts that his disorder resulted from his service.  As a lay person, however, he does not have the medical expertise to conclude that there is an etiological relationship between his disorder and military service.  Medical diagnoses involve questions that are beyond the range of common experience and common knowledge, and require the knowledge and experience of a trained physician.  Because it is not shown that the Veteran has expertise in medical matters, he is not competent to make a determination on the etiology of his claimed disorder.  

For the Board to attribute the Veteran's left eye cataracts to military service without objective medical evidence of in-service treatment, or continuity of treatment after service discharge, or a medical opinion providing a nexus, would require excessive speculation.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for left eye cataracts.  Since the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in his favor, and this claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to a higher rating for bilateral pes planus (flat feet) with degenerative arthritis 

The Veteran claims that the severity of his service-connected bilateral pes planus warrants a higher disability rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral pes planus is rated by the RO under the provisions of Diagnostic Codes 5003-5276.  The Veteran has been assigned the highest rating available under Diagnostic Code 5276, 50 percent, which is warranted when there is pronounced flatfoot, acquired, bilaterally.  The condition is pronounced when there is marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

At VA compensation examination in June 2016, the Veteran complained of longstanding, painful flat feet.  He had increased cramps since undergoing recent acupuncture treatment for joint pain.  He also experienced flare-ups on prolonged standing and weight-bearing.  He tried orthotics but his feet remained symptomatic.  On examination, there was marked deformity of both feet.  There was decreased longitudinal arch on the left foot.  There were characteristic callouses.  The examiner noted excess fatigability, pain on weight-bearing, and lack of endurance.  On repetitive testing he exhibited weakness, fatigability, and incoordination which significantly limited his ability when used over time.  The examiner commented that his disability would impact his ability to work.   

The Veteran has been assigned the maximum rating for pes planus under Diagnostic Code 5276.  His main complaint is of pain when walking or standing for any length of time specifically addressed the standards set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Spencer v. West, 13 Vet. App. 376 (2000).  Inasmuch as the most recent examiner characterized the overall functional limitation, the Veteran is already in receipt of the maximum rating for the disability under the rating schedule, and the Board finds that a higher rating pursuant to DeLuca is not warranted. 


ORDER

Entitlement to service connection for service connection for left eye cataracts is denied.

Entitlement to a higher rating for bilateral pes planus (flat feet) with degenerative arthritis is denied.


REMAND

Unfortunately, a remand is required in this case.

Service connection for bilateral calcaneal spurs

The Veteran is service-connected for bilateral pes planus.  VA outpatient records show treatment for calcaneal heel spurs from June 2009 through November 2011.  The VA examination reports pertaining to his service-connected pes planus do not refer to heel spurs.  The duty to assist requires further VA examination and opinion.   

Benefits under 38 U.S.C. § 1151 (and secondary to service-connected disabilities) for disabilities of the arms, hands, shoulders, cervical spine and lumbar spine

VA medical opinion was obtained in November 2017 regarding whether the Veteran's service-connected right ankle and feet disabilities aggravated his lumbar and cervical spine disabilities.  The examiner stated that the Veteran's service-connected right ankle strain and bilateral pes planus did not "[impact] his claimed issues."  The examiner's opinion was conclusory in nature and the rationale was not clearly stated.  When providing the rationale, she only referred to the lack of clinical records evidencing any injuries (falls) to his back and neck that were secondary to his feet or ankles.  The Veteran is competent to report injuries.  Moreover the rationale appears to be based on causality and not aggravation.  The opinion does not reference the Veteran's statements regarding aggravation.  Nor does the examiner comment on the possible effect an altered gait/posture may have on the claimed disabilities.  Therefore another opinion is needed. 

Higher rating for right ankle

The June 2016 VA ankle conditions Disability Benefits Questionnaire (DBQ) contains range of motion testing for the service-connected right ankle (i.e., the opposite undamaged joint), but there is no indication of whether the range of motion testing was active or passive.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Veteran should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected right ankle injury.

Extraschedular rating for pes planus with degenerative arthritis

As noted above, the Veteran is in receipt of the maximum disability rating available for his service-connected pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  His complaints and examination results indicate he is entitled to consideration of referral for the assignment of an extraschedular rating for this disability during the appropriate time period.





TDIU

VA examination and opinion are needed to determine the effect of the Veteran's service connected-disabilities on his ability obtain and maintain gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 

2.  Schedule an orthopedic examination.  The Veteran should be asked to provide a complete medical history, if possible.  The electronic claims file and a copy of this remand must be provided to the examiner for review.  The examiner is asked to: 

1) Provide an opinion as to whether bilateral calcaneal heel spurs (noted in VA outpatient records dated from June 2009 through November 2011) are caused by or aggravated (worsened) by the Veteran's service-connected right ankle strain and/or pes planus; and/or any alteration in gait/posture associated with the service connected disabilities.  

2) Provide an opinion as to whether disabilities of the arms, hands, shoulders, cervical spine, and lumbar spine are caused by or aggravated (worsened) by the Veteran's service-connected right ankle strain and/or pes planus and/or any alteration in gait/posture associated with his service-connected disabilities.  

3) Determine the current nature and severity of his service-connected right ankle injury.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The updated Disability Benefits Questionnaires (DBQs) should be completed, which include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, with range of motion measurements of the opposite undamaged joint (the right ankle).  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.  

3.  Schedule the Veteran for an appropriate VA examination to be conducted to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the electronic claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the functional impact on on employment. 

A complete rationale for all opinions should be provided.

4.  Then, refer the claim of entitlement to extraschedular consideration for the Veteran's service-connected bilateral pes planus to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

5.  After taking any additional development warranted, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


